DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  9, 13, 14  and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai (US 5,564,291).
As seen in annotated figure 2, Tsai teaches the stitch-forming element (2) for a stitch-forming textile machine, wherein the textile machine includes a stitch-forming element carrier (1) with at least one guide channel (10) for guiding at least one stitch-forming element, the stitch-forming element (2) comprising: a longitudinal axis, and a vertical axis orthogonal to the longitudinal axis; a head section and a shaft section arranged on opposite longitudinal ends of the stitch-forming element, wherein the head section defines an upstream direction relative to the shaft section; a first recess on the head section, the first recess including a lower edge, an upper edge spaced from the lower edge, an open first end, and a closed second end for stitch formation; and a second recess on the head section, the second recess comprising a lower edge, an upper edge spaced from the lower edge, an open first end, and a closed second end; wherein the lower edge of the second recess is arranged at an angle to the longitudinal axis for cleaning the at least one guide channel.  Regarding claim 13, the second end of the second recess in the longitudinal direction is arranged upstream of the second end of the first recess on the head section side.  Regarding claim 14, wherein at least one of the lower edge or the upper edge terminate one above the other at the first end of the second recess. Regarding claim 16,  the second recess is arranged in a lower half of the head section of the stitch-forming element.  
Regarding claim 17,  a stitch-forming element carrier (1) with at least one guide channel (10); and at least one stitch-forming element according to claim 9 received on the stitch- forming element carrier (1); wherein the at least one stitch-forming element is guided with its second recess in the at least one guide channel (10).  Regarding claim 18, the at least one stitch-forming element (2) is guided in the at least one guide channel (10) in the longitudinal direction, between an extended first end position and a retracted second end position; and the second recess in the second end position facilitates access to the at least one guide channel.  


    PNG
    media_image1.png
    633
    643
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 10-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw